Citation Nr: 1441399	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-47 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to June 1976.  This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was previously before the Board in January 2014 and remanded for further development and adjudication.  Further assistance in developing the claim is necessary before the claim can be adjudicated.


REMAND

The Veteran contends that he is entitled to service connection for a bilateral ankle disability that was incurred in service.  In January 2014, the Board remanded for a new VA examination and to afford the Veteran assistance in obtaining additional treatment records.  While an examination was conducted in April 2014 and further assistance was provided, the Veteran has since identified additional medical treatment records.  

In August 2014, in response to a July 2014 supplemental statement of the case (SSOC), the Veteran submitted the name of his primary care physician from the St. Louis VA Medical Center and indicated that the Veteran received a new diagnosis in May 2014 from his physician.  The response form has a waiver statement signed by the Veteran but also includes his hand-written initials and a statement "this is what I want" which appears to refer to having the additional evidence reviewed by the RO.  Thus, the Board will remand the claim.  

On remand, steps should be taken to obtain all available records from the St. Louis VA Medical Center and any other treatment providers identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment/examination for his ankles since August 2012, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.

After obtaining releases, the AOJ should attempt to obtain all identified medical records, to include the Veteran's May 2014 visit to his primary care physician at the St. Louis VA Medical Center.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, seek an addendum opinion from the VA examiner who performed the April 2014 examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The Veteran's entire claims file, including the Veteran's May 2014 visit to his primary care physician at the St. Louis VA Medical Center, must be reviewed by the examiner.

The examiner is then asked to discuss whether, the additional medical treatment records alter the opinion provided in the VA examination report from April 2014.  The examiner must provide an opinion, with rationale, as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral ankle disability is etiologically related to the Veteran's active duty service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3. In the interest of avoiding further remand, the AOJ should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


